NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 12, 2016 *
                               Decided December 13, 2016

                                          Before

                        MICHAEL S. KANNE, Circuit Judge

                        ANN CLAIRE WILLIAMS, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 16-3237

ELAINE J. LEE,                                     Appeal from the United States
     Plaintiff-Appellant,                          District Court for the Northern District
                                                   of Illinois, Eastern Division.
       v.
                                                   No. 16 C 7528
SCOTT NASATIR, et al.,
     Defendants-Appellees.                         Milton I. Shadur,
                                                   Judge.

                                        ORDER

       Elaine Lee, a school psychologist, claims in this suit under Title VII of the Civil
Rights Act of 1964, see 42 U.S.C. § 2000e–2, that because she is African American she is
given more work than her white peers. (Lee’s pro se complaint identifies as defendants
four employees of School District 89 in suburban Cook County, Illinois, but under
Title VII only the school district, not an individual employee, is amenable to suit.

       *The defendants were not served with process in the district court and are not
participating in this appeal. We have unanimously agreed to decide the case without
oral argument because the issues have been authoritatively decided. FED. R.
APP. P. 34(a)(2)(B).
No. 16-3237                                                                            Page 2

See Passananti v. Cook Cnty., 689 F.3d 655, 677 (7th Cir. 2012); Thanongsinh v. Bd. of Educ.,
462 F.3d 762, 772 n.7 (7th Cir. 2006).) After Lee filed her complaint on July 25, 2016, the
district court—sua sponte—ordered her to submit a copy of the right-to-sue letter she
had received from the Equal Employment Opportunity Commission. When Lee
complied, the district court—again sua sponte—dismissed the action as untimely. The
court reasoned that, because the EEOC’s letter is dated March 31, 2016, Lee had missed
the 90-day deadline for filing suit after receipt of a right-to-sue letter. See 42 U.S.C.
§ 2000e–5(f)(1) (authorizing aggrieved party to file civil action within 90 days after
notification that EEOC has dismissed administrative charge of discrimination); DeTata
v. Rollprint Packaging Prods. Inc., 632 F.3d 962, 967–68 (7th Cir. 2011) (explaining that
Title VII plaintiff risks dismissal if complaint is not filed within 90 days of receiving
right-to-sue letter).

        Noncompliance with Title VII’s statute of limitations is an affirmative defense,
not a jurisdictional impediment, DeTata, 632 F.3d at 970; Salas v. Wis. Dep’t of Corr.,
493 F.3d 913, 921 (7th Cir. 2007). A district court can dismiss defective claims
sua sponte, but ordinarily the judge should give the plaintiff an opportunity to respond
to the perceived defect. See Dawson v. Newman, 419 F.3d 656, 660 (7th Cir. 2005); Stewart
Title Guar. Co. v. Cadle Co., 74 F.3d 835, 836 (7th Cir. 1996). In her notice of appeal,
however, Lee has conceded that she missed the deadline, so there is no harm in the
court’s dismissal. And in her appellate brief Lee does not challenge the district court’s
conclusion that her lawsuit was untimely. Instead she argues that the EEOC acted
unlawfully in dismissing her administrative charge of discrimination. Lee’s
disagreement with the EEOC’s decision is not a valid ground for relief. And because she
does not contend that the district court misunderstood or misapplied the time limit in
Title VII, we have no basis to overturn the dismissal of her lawsuit. Accordingly, the
judgment is

                                                                          AFFIRMED.